Broyles, C. J.
1. Where two brothers, A and B, marry women who are not kin to each other, the descendants of A are not related, either by consanguinity or by affinity, to the descendants of the sister of the wife of B. Oneal v. State, 47 Ga. 230, 249; Blalock v. Waldrup 84 Ga. 145 (10 S. E. 622, 20 Am. St. R. 350).
“ The groom and bride each comes within The circle of the other’s kin; But kin and kin are still no more Related than they were before.”
Bleckley, C. J., in Central Railroad Co. v. Roberts, 91 Ga. 517 (18 S. E. 315).
*664Decided July 25, 1923.
James L. Dowling, for plaintiff in error.
Clifford E. Hay, solicitor-general, contra.
(a) Under the above ruling, there is no merit in the special ground of the motion for a new trial, based upon the alleged relationship, within the prohibited degree, of one of the jurors to the deceased and the prosecutor in the case.
2. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Bloodworfh, JJ., concur.